Citation Nr: 1036976	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-37 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-
connected residuals, gunshot wound to the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from 
February 1968 to December 1970 with more than a year as a 
rifleman in Vietnam where he earned, among other decorations, the 
Combat Action Ribbon.  

This appeal to the Board of Veterans Appeals (the Board) is from 
actions by the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (the RO).

During the course of the current appeal, the RO raised the rating 
assigned for the left foot gunshot wound injury from 
noncompensable, which had been assigned since 1991, to 10 percent 
disabling, effective the date of his claim for an increase, April 
24, 2006.  However, since that is not the maximum assignable, the 
issue remains on appeal.  See AB v. Brown, 8 Vet. App. 34 (1993).  

In May 2009, the Board remanded the Veteran's claims to obtain 
outstanding VA and private treatment records and afford him a VA 
examinations to evaluate the totality of his service-connected 
disability.  In July 2009, the VA Appeals Management Center (AMC) 
obtained updated VA outpatient records and associated such with 
the Veteran's claims file.  Additionally, the AMC contacted the 
Veteran and requested that he identify any record of private 
treatment associated with his service-connected left foot 
disability.  The identified records, largely duplicate of records 
already on file, were associated with the Veteran's VA claims 
file.  The Veteran was afforded a VA general examination in 
January 2010 and a VA peripheral nerves examination in February 
2010.  Therefore, the Board finds that its remand instructions 
have been substantially complied with, and thus, the Board may 
proceed in adjudicating the Veteran's claim.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance); see also D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  

The Board notes that during a January 2010 VA examination, 
the Veteran asserted that he had not worked in the past 
"1-2 years."  See the January 2010 VA examination report.  
The Board is aware of the Court of Appeals for Veterans' 
Claims' (the Court's) decision in Rice v. Shinseki, 22 
Vet. App. 447 (2009), holding that a claim for a total 
disability rating based on individual unemployability 
(TDIU) is part of an increased rating claim when such 
claim is raised by the record.  However, the Board finds 
that Rice is not for application in the present case.  
While the Veteran reported that he was not working, he 
failed to state that his service-connected disability on 
appeal herein was the cause of his unemployment.  
Moreover, the Veteran specifically stated that he could 
not "find work" as a carpenter.  In light of above, the 
Board finds that the Court's holding in Rice is not for 
application in the present case, and the Veteran's claim 
for TDIU is REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals, gunshot wound to 
the left foot, are most commensurate with a moderately severe 
foot injury.  There are additional disabilities of the Veteran's 
tendons or peripheral nerves secondary to the injury.  

2.  The competent evidence of record does not show that the 
Veteran's service-connected residuals, gunshot wound to the left 
foot, are so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for the Veteran's 
service-connected residuals, gunshot wound to the left foot, have 
been met.  38 U.S.C.A. § 1155, 5107 (West Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5284 (2009).

2.  The criteria for referral of the Veteran's service-connected 
, gunshot wound to the left foot, for consideration on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 ( the VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Prior to initial adjudication of the Veteran's claim, a letter 
dated in June 2006 fully satisfied the duty to notify provisions 
concerning his claim for an increased rating.  The Veteran was 
informed that evidence was needed showing his service-connected 
left foot disabilities had increased in severity.  He was 
informed of the types of evidence that could substantiate his 
claims, such as medical records or lay statements regarding 
personal observations.  He was asked to provide information as to 
where he had been treated for his left foot disabilities and 
informed that VA was responsible for obtaining any federal 
records, VA records, and a medical examination, if necessary.  

Additionally, the Board notes that the June 2006 VCAA letter 
notified the Veteran of the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) concerning the assignment of 
disability rating and effective dates.  Since this notice letter 
preceded the initial adjudication of the Veteran's claim, there 
is no error in the timing of such notice.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service medical records and VA treatment records 
are in the file.  Additionally, private treatment records 
identified by the Veteran have been obtained and associated with 
the Veteran's claims file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in June 
2006, January 2010 and February 2010.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's service-connected disability since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The Board notes that the Veteran's 
complete VA claims file was not made available to the December 
2006 VA examiner for review in connection with the examination.  
However, the Board observes that such does not render the 
December 2006 VA examination inadequate.  See Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, not 
the mere fact that the claims file was reviewed).  Further, the 
December 2006 VA examination report notes that the Veteran's VA 
treatment records were reviewed electronically, and the VA 
examiner articulated that a contemporaneous physical examination 
was completed, to include the Veteran's subjective complaints of 
pain and functional impairment.  Moreover, the Veteran was 
subsequently provided two additional VA examinations in which his 
complete VA claims file was reviewed.  The January 2010 and 
February 2010 VA examination reports are thorough and supported 
by VA outpatient treatment records.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2009).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).



Increased Rating

The record on appeal demonstrates that, in addition to the 
Veteran's service-connected residuals, gunshot wound to the left 
foot, the Veteran has been diagnosed with diabetic neuropathy in 
both feet.  The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected disability 
and that which is attributed to a service-connected disability in 
the absence of medical evidence which does so.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996).  Indeed, while the competent and other 
medical evidence of record notes both of the Veteran's 
disabilities regarding his left foot (both service-connected and 
non-service-connected), no medical professional has attempted to 
distinguish between the symptomatology associated with each.  
Accordingly, the Board will treat all symptomatology of the left 
foot as being attributable to the Veteran's service-connected 
residuals, gunshot wound of the left foot.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2009).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A more recent decision of the Court, 
however, held that, in determining the present level of 
disability, the Board must consider whether the rating should be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings 
demonstrating distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the appeal, 
the assignment of a staged rating would be necessary.  The 
relevant temporal focus for adjudicating the level of disability 
of an increased rating claim is from one year before the claim 
was filed until VA makes a final decision on the claim.  
Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2009).  See, e.g., DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the Veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 38 
C.F.R. § 4.40 (2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2009).  Under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).

Service treatment records confirm that in October 1969, after 
returning CONUS and after being on patrol as a military policeman 
in a truck, the Veteran was unloading his .45 caliber pistol, 
when it accidentally discharged and fired into his left foot.  He 
was immediately taken to the emergency room at the Naval Hospital 
in Beaufort, and admitted.  The point of entrance was on the 
dorsum of the left foot, with the point of exit just distally to 
a shattered tip of the 2nd toe.  There appeared to be no vascular 
or nerve damage but he did have a comminuted fracture of the 
distal phalanx of the left 4th toe.  One report noted that the 
extensor tendon of the 4th toe appeared to be involved.  The area 
was debrided and bandaged; X-rays taken through the bandage 
showed no retained fragments.  After delayed closure of the 2nd 
toe area, the wound healed sufficiently well for him to be 
returned to duty.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Disabilities may be rated by analogy to a closely related disease 
where the functions affected and the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  

The Veteran's service-connected residuals, gunshot wound of the 
left foot, is currently rated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5284, which pertains to "other 
foot injuries."  Under this code provision, a 10 percent rating 
is assigned for a moderate foot injury, a 20 percent rating for a 
moderately severe foot injury, and a 30 percent rating for a 
severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as "moderate," "moderately severe," and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6.  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive of 
an issue including the overall severity of the disability. 
Instead, all evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, (a) an open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over the 
tibia, evidence establishes that the muscle damage is minimal; 
(b) a through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) for VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; (d) under Diagnostic 
Code 5310, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe as 
follows: 

Slight disability of a muscle anticipates a simple muscle wound 
without debridement or infection and with a history of a 
superficial wound with brief treatment and no cardinal signs or 
symptoms of muscle disability, such as loss of power, weakness, 
fatigue-pain, or impairment of coordination and uncertainty of 
movement.  Objective findings of a slight disability include a 
minimal scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments.  38 C.F.R. § 4.56(d)(1).

Moderate disability of a muscle anticipates a through and through 
or deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate disability would 
include complaints of one or more of the cardinal signs and 
symptoms, particularly lowered threshold of fatigue after average 
use.  Objective findings include some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the wound 
with a record of cardinal symptoms consisting of loss of power, 
weakness, lowered threshold of fatigue, fatigue- pain, impairment 
of coordination and uncertainty of movement, and if present, 
evidence of inability to keep up with work requirements.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications on 
deep palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of muscles contemplates through and through or 
deep penetrating wounds due to high velocity missile, or large or 
multiple low velocity missiles, or with shattering bone fracture 
or open comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding and 
scarring.  There are ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles of 
the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle damage:  
(A) x-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of missile; 
(B) adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is normally 
protected by muscle; (C) diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing group 
of muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds of 
the shoulder girdle; (G) induration or atrophy of an entire 
muscle following simple piercing by a projectile. 38 C.F.R. § 
4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  For compensable muscle 
group injuries which are in the same anatomical region, but do 
not act on the same joint, the evaluation for the most severely 
injured muscle group will be increased by one level and used as 
the combined evaluation for the affected muscle groups.  38 
C.F.R. § 4.55.

Given that the Veteran's original injury pertained to a gunshot 
wound, the Board will also considered a separate disability 
rating for any identified muscle impairment under Diagnostic Code 
5310, pertaining to Muscle Group X.  

Under 38 C.F.R. § 4.73, Diagnostic Code 5310, Muscle Group X 
governs movements of the forefoot and toes and propulsion thrust 
in walking.  The muscles of Muscle Group X are divided into two 
groups, the plantar and the dorsal muscles.

The muscles of the plantar aspect of the foot consist of (1) 
flexor digitorum brevis; (2) abductor hallucis; (3) abductor 
digiti minimi; (4) quadratus plantae; (5) lumbricales; (6) flexor 
hallucis brevis; (7) adductor hallucis; (8) flexor digiti minimi 
brevis; (9) dorsal and plantar interossei.  Other important 
plantar structures are the plantar aponeurosis, long plantar and 
calcaneonavicular ligaments, tendon of posterior tibial, peroneus 
longus, and long flexors of the great and little toes.  Slight 
disability of the plantar muscles of Muscle Group X warrants a 
noncompensable (i.e., 0 percent) rating; moderate muscle 
disability of the plantar muscles of Muscle Group X warrants a 10 
percent rating; moderately severe muscle disability of the 
plantar muscle of Muscle Group X warrants a 20 percent rating; 
and severe muscle disability warrants a 30 percent rating.

The muscles of the dorsal aspect of the foot consist of (1) the 
extensor hallucis brevis and (2) the extensor digitorium brevis.  
Other important dorsal structures are the cruciate, crural, 
deltoid, and other ligaments, as well as the tendons of long 
extensors of the toes and peronei muscles.  Slight disability of 
the dorsal muscles of Muscle Group X warrants a noncompensable 
(i.e., 0 percent) rating; moderate muscle disability as well as 
moderately severe muscle disability of the dorsal muscles of 
Muscle Group X warrants a 10 percent rating; and severe muscle 
disability warrants a 20 percent rating.

Limitation of motion associated with a disability is accounted 
for under these criteria, as set forth at 38 C.F.R. § 4.56(d).  
For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement.  38 C.F.R. § 4.56(c).  Evaluation of muscle injuries 
as slight, moderate, moderately severe, or severe, is based on 
the type of injury, the history and complaints of the injury, and 
objective findings.  38 C.F.R. § 4.56(d).

The Board observes the Veteran's VA treatment records show that 
over the past few years; he has received treatment on multiple 
occasions in relation to his left foot.

The December 2006 VA examination report reflects the Veteran's 
complaints of left foot pain, and difficulty walking during 
flare-ups.  The December 2006 VA examiner noted that the 
Veteran's left foot did not show signs of swelling, weakness, 
stiffness, heat or redness.  At the time, the Veteran did not use 
any assistant devices for ambulation; nor had he been prescribed 
corrective shoes.  The VA examiner noted that the Veteran's gait 
was unremarkable.  The Veteran's sensation was normal in his left 
foot and his strength was reported as 5/5.  The VA examiner noted 
no limitation of range of motion of the Veteran's left foot, to 
include upon repetitive motion testing.  

Subsequent VA treatment records include a November 2008 record 
which reflects the Veteran's complaints of left foot pain, and 
the results of a September 2008 magnetic resonance imaging 
evaluation (MRI) report.  The VA podiatrist noted that the 
Veteran had a "bump" on his left foot, indicative of the 
formation of extra bone (exostosis).  See November 2008 VA 
treatment record.  

The report of the Veteran's January 2010 VA general examination 
provides that the Veteran had experienced increased 
symptomatology associated with his service-connected left foot 
disability.  Specifically, the Veteran reported pain, weakness, 
swelling, stiffness, fatigability and lack of endurance in his 
left foot.  The report also provides that the Veteran's gait and 
posture were abnormal, and consequently, the Veteran utilized 
corrective shoes, with no relief, and a cane for ambulation.  The 
Veteran also reported increased episodes of flare-ups, which he 
rated 10/10 for pain; occurring 3-4 times per week and lasting 
for several hours or several days.  On physical examination, the 
VA examiner noted that the Veteran experienced tenderness in his 
left foot.  Also, the VA examiner noted the "bump" over the 
first cuneiform of the left foot.  The Veteran described the 
significant effects associated with his left foot disorder as 
pain interfering with his ability to bear weight and ambulate.  

Based on the evidence above, the Board finds the functional 
impairment associated with the symptomatology of the Veteran's 
service-connected residuals of a gunshot wound to the left foot, 
more closely approximates the criteria for a 20 percent 
evaluation under Diagnostic Code 5284.  The evidence of record 
shows a moderately severe left foot injury, as required for a 20 
percent evaluation under Diagnostic Code 5284.  The evidence 
reflects a moderately severe disability of the left foot, such as 
the through and through wound by a small high velocity missile.  

In passing, the Board notes that there is no evidence of record 
that the Veteran's service-connected left foot disability 
manifests in symptomatology which may be described as severe.  
Specifically, the competent and other medical evidence of record 
fails to reflect shattering bone fractures, open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring, 
ragged, depressed and adherent scars indicating wide damage to 
muscle groups in missile track, loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area or muscles that 
swell and harden abnormally in contraction.  

As noted above, the Board must consider whether the Veteran has 
other compensable manifestations associated with his service-
connected left foot disability, to include disabilities relating 
to the skin (scars), muscles, bones, nerves or tendons.  See 
Esteban, supra.  Indeed, the May 2009 Board remand specifically 
requested that the VA examiner(s) comment on such symptomatology.

Concerning the Veteran's left foot scars, the December 2006 VA 
examination report reflects that the Veteran had a 1 cm x 1.5 cm 
entrance wound scar on the top of his foot.  The exit wound scar 
was described as 1 cm long and "in a small narrow strip."  
However, the examination report notes that these scars are 
nontender and do not adhere to the underlying tissue.  As such, 
separate disability ratings for the Veteran's scars are not 
appropriate.  

The February 2010 VA peripheral nerves examination report 
provides Muscle Group X as having been penetrated.  It also 
provides there is no muscle atrophy, no cosmetic deformity, no 
tissue loss, and no bone, joint, tendon or nerve damage.  It also 
provides the muscle strength was 5/5, muscle function was intact, 
and there was no additional limitation following repetitive range 
of motion.  See DeLuca.  

In conclusion, the Board finds that the symptomatology associated 
with the Veteran's service-connected left foot disability most 
closely approximates the criteria for a 20 percent evaluation as 
per Diagnostic Code 5284.  There is no evidence of symptoms as 
might warrant a higher rating under Diagnostic Codes 5276-5283.  
Also, since the scars on the Veteran's left foot have been 
described as nontender and asymptomatic, a separate 10 percent 
rating is not available under 38 C.F.R. § 4.118, Diagnostic Codes 
7802, 7803, 7804 and 7805.  

The current level of disability shown is encompassed by the 
rating now being assigned herein and, with due consideration to 
the provisions of 38 C.F.R. § 4.7, an even higher evaluation is 
not warranted for any portion of the time period under 
consideration.  The Board has considered staged ratings, under 
Hart, supra, but concludes that since service connection has been 
in effect, a 20 percent evaluation, and no more, is warranted.




Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The Board notes that the Veteran's representative asserts that 
the schedular criteria are inadequate for evaluating the 
Veteran's service-connected left foot disability.  The Board 
disagrees.  As fully detailed above, a higher disability rating 
is available where specific criteria are met.  The Veteran does 
not meet the schedular criteria for a higher disability rating.  
It does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he does 
not have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for that 
service-connected disabilities are adequate.  Referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  Further inquiry into extraschedular consideration is moot.  
See Thun, supra.






ORDER

A 20 percent evaluation for the Veteran's service-connected 
residuals, gunshot wound to the left foot, is granted, subject to 
the laws and regulations governing the award of monetary 
compensation; the appeal is granted to this extent only.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


